Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/706,947 entitled "SYSTEMS AND METHODS FOR BINDING UNIQUE TOKENS WITH TRANSACTION PARAMETERS TO AUTHORIZE TRANSACTIONS" with claims 1-4, 6-12, and 13-18, and 20-23 pending.
Status of Claims
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 21, and 22 have been amended and are hereby entered.
Claims 5, 12, and 19 are cancelled.
Claims 1-4, 6-12, and 13-18, and 20-23 are pending and have been examined.

Response to Amendment
The amendment filed April 28, 2021 has been entered. Claims 1-4, 6-12, and 13-18, and 20-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed January 29, 2021. 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Specification
The use of the terms  ORACLE®, SYBASE®, HADOOP®, HBASE®, CASSANDRA®, MICROSOFT WINDOWS®, UNIX®, AMD®,  INTEL®, IOS®, ANDROID™, LINUX™, WI-FI™, MAC OS™, CHROME OS™, PENTIUM™, XEON™, and TURION™  which are a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-11, and 13-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-4, 6-11, and 13-18, and 20-23 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“binding unique tokens with merchant identifiers to authorize transactions”
“detect … a first payment transaction initiation”
“compare a webpage identifier”
“generate and provide a unique token”
“receive the unique token as part of an authorization request”
“authorizing the first payment transaction”
“identify one or more first transaction parameters”
“bind and store the generated unique token”
“receive an authorization request to authorize a second payment transaction”
“compare one or more second transaction parameters”
“authorize the second payment transaction”
“identify … second transaction parameters that identify a merchant”
These limitations clearly relate to managing transactions/interactions between buyers, merchants, and/or payment processing entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to bind unique tokens or determine a first payment transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “instructions”, “processors”, “tokens”, “memory devices”, “user device”, “application”, “gateway”, “authorization request”, “parameters”, “user device”, “webpage”, “webpage identifier”, “list of trusted webpages”, “database”, and “processors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. This is generally linking to the particular technology of tokenization. For example, the Applicant’s Specification reads, [023] “user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet, ...or any mobile or wearable device with computing ability”... [025]    “User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 2 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “token”, “gateway”, “card number”, and “virtual number” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “parameters”, “category code”,   and “merchant identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 4 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “instructions”, “processors”, “gateway”, “applications”,   and “token” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “instructions”, “processors”, “determination”, and   “parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “instructions”, “processors”, “token”, and   “merchant identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
“binding unique tokens with merchant identifiers to authorize transactions”
“detecting… a first payment transaction initiation”
“comparing a webpage identifier”
“generating and provide a unique token”
“receiving the unique token as part of an authorization request”
“authorizing the first payment transaction”
“identifying one or more first transaction parameters”
“binding and storing the generated unique token”
“receiving an authorization request to authorize a second payment transaction”
“comparing one or more second transaction parameters”
“authorizing the second payment transaction”
“identifying … second transaction parameters that identify a merchant”
These limitations clearly relate to managing transactions/interactions between buyers, merchants, and/or payment processing entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to bind unique tokens or determine a first payment transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “computer”, “tokens”, “memory devices”, “user device”, “application”, “gateway”, “authorization request”, “parameters”, “user device”, “webpage”, “identifier associated with the webpage”,     “database”, and “processors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  This is generally linking to the particular technology of tokenization.  For example, the Applicant’s Specification reads, [023] “user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet, ...or any mobile or wearable device with computing ability”... [025]    “User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “token”, “gateway”, “card number”, and “virtual number” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “parameters”, “category code”,   and “merchant identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 11 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “gateway”, “applications”,   and “token” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:   “determination” and   “parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “token” and   “merchant identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 15 recites: 
“binding unique tokens with merchant identifiers to authorize transactions”
“detecting… a first payment transaction initiation”
“comparing a webpage identifier”
“generating and provide a unique token”
“receiving the unique token as part of an authorization request”
“authorizing the first payment transaction”
“identifying one or more first transaction parameters”
“binding and storing the generated unique token”
“receiving an authorization request to authorize a second payment transaction”
“comparing one or more second transaction parameters”
“authorizing the second payment transaction”
“identifying … second transaction parameters that identify a merchant”
These limitations clearly relate to managing transactions/interactions between buyers, merchants, and/or payment processing entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to bind unique tokens or determine a first payment transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “non-transitory computer-readable medium”, “instructions”, “processors”, “tokens”, “memory devices”, “user device”, “application”, “gateway”, “authorization request”, “parameters”, “user device”, “webpage”, “webpage identifier”, “unknown webpage”, “database”,  and “processors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. This is generally linking to the particular technology of tokenization.   For example, the Applicant’s Specification reads, [023] “user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet, ...or any mobile or wearable device with computing ability”... [025]    “User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “non-transitory computer-readable medium”, “token”, “gateway”, “card number”, and “virtual number” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “non-transitory computer-readable medium”, “parameters”, “category code”,   and “merchant identifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “non-transitory computer-readable medium”, “instructions”, “processors”, “gateway”, “applications”,   and “token” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “non-transitory computer-readable medium”, “instructions”, “processors”, “parameters”, “authorization request”, “database”   and “token” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 20 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “non-transitory computer-readable medium”, “instructions”, “processors”, “determination”, and   “parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 21 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “processors”, “instructions”, “token”, and   “gateway” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 22 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:    “token”, and   “gateway” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 23 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  “non-transitory computer-readable medium”,   “token”, and   “gateway” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 23 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Applicant’s Specification reads, [023] “user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet, ...or any mobile or wearable device with computing ability”... [025]    “User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).        Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-4, 6-11, and 13-18, and 20-23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-18, and 20-23     are rejected under 35 U.S.C. 103 as being clearly anticipated by Ericson ("CROSS-PLATFORM TRACKING OF USER GENERATED DATA FOR UNIFIED DATA OUTPUT", U.S. Publication Number:  2019/0205917 A1), in view of Ahmad ("METHOD, SYSTEM, AND COMPUTER-READABLE MEDIUM FOR WARNING USERS ABOUT UNTRUSTWORTHY APPLICATION PAYMENT PAGES", U.S. Patent Number:  10290033 B1), in view of Cincotta ("ONLINE SHOPPING", U.S. Publication Number:    20130085807 A1),in view of D'Agostino (“REAL-TIME AUTHORIZATION OF INITIATED DATA EXCHANGES BASED ON DYNAMICALLY GENERATED TOKENIZED DATA”, U.S. Publication Number: 2019/0312882 A1).
Regarding Claim 1, 
Ericson teaches,
 A system for binding unique tokens (Ericson [0018] A token may be issued to the device of the user for their respective account, where the token may include data (which may be encrypted) allowing the service provider to identify the user and their account and authenticate the user.)
 with merchant identifiers (Ericson [0022] may be stored with user or device identifiers that may be used to recall the data at a later time. Such data may be processed directly by the device and/or application, or may be transmitted to the service provider's system for processing. Such code and associated processes may be implement in multiple different platforms, which may be used by the service provider to record abandonment of processes across multiple platforms (e.g., online merchant websites and/or accessible application data), as well as output and unification of abandoned process data with newly executing processes across these platforms.)
 to authorize transactions, (Ericson [0060] The token may be communicated to second online platform 130, which may be used with the transaction and transaction information for processing. In other embodiments, other data may be provided for transaction processing, including financial information and/or authentication information necessary for use an account for transaction processing.)
the system comprising: one or more memory devices storing instructions; (Ericson [0045] Communication device 110 may further include database 116 stored to a transitory and/or non-transitory memory of communication device 110, which may store various applications and data and be utilized during execution of various modules of communication device 110.)
and one or more processors configured to execute the instructions to: (Ericson [0105] One or more processors 512, which can be a micro-controller, digital signal processor (DSP), or other processing component, processes these various signals, such as for display on computer system 500 or transmission to other devices via a communication link 518.)
monitor, with one or more applications on a user device, user interactions with one or more applications on a user device; (Ericson [0001] The present application generally relates to online platforms and more specifically to tracking and storing of input and online interactions across multiple online platforms.)
detect, based on the monitoring, a first payment transaction initiation by the user at a merchant payment gateway of a webpage; (Ericson [0069] Cross-platform data unification application 150 may listen or monitor for further shopping cart generation and/or checkout events / Ericson [0018] a website may provide the transaction processing services, and thus may be accessed by a web browser application / Ericson [Claim 8]: wherein the detecting the online interaction is performed through a software process implemented in both the first platform and the second platform / Ericson [0036] Device application 112 may be used to therefore access one or more websites or data for application interfaces of first online platform 120 and... display item data and shopping information, and allow a user to generate and/or process an electronic transaction for one or more items. / Ericson [0018] The account may be accessed and utilized during use (e.g., shopping) sessions with the online platform, and may provide data storage and accrual functions to monitor processes performed by the device/application and/or actions and user input provided during the use sessions… The application (or website) may be associated with the service provider, such as PAYPAL® or other online payment provider service, which may provide payments and the other aforementioned transaction processing services on behalf of users, merchants, and other entities.; Examiner notes that PAYPAL® or other online payment provider service may serve as a payment gateway / Ericson [0014] For example, a payment provider or transaction processor service may offer online electronic transaction processing services that provide transfers, payment services, and other type of financial services including payment account establishment and/or management.;  Examiner notes that while the Ericson prior art focuses on abandoned carts, each embodiment includes the possibility of fully completed transactions: Ericson [0038] generating a digital shopping cart for one or more items with first online platform 120 and/or second online platform 130, and complete a transaction to purchase the items in the digital shopping cart with first online platform 120 and/or second online platform 130 or abandon processing of the digital shopping cart with first online platform 120 and/or second online platform 130 through user input. / Ericson [0037] Therefore, user input during processing of a digital shopping cart with first online platform 120 and/or second online platform 130 may correspond to a request to process the digital shopping cart and complete the process (e.g., by providing further input and/or processing the cart) / Ericson [0036] Device application 112 may correspond to one or more processes to execute software modules and associated devices of communication device 110 to … complete one or more processes with first online platform 120 and/or second online platform 130 including … processing of electronic transactions over a network for one or more items in a digital shopping cart generated using a merchant or marketplace application provided by first online platform 120 or second online platform 130. / Ericson [0052] First platform application 122 may then receive the results of the transaction processing, and complete the transaction with the respective user / Ericson [0043] The account accessible through device application 112 may be used to initiate, receive, and/or process/complete transactions using services provided by transaction processor server 140. / Ericson  [0060]  In other embodiments, other data may be provided for transaction processing, including financial information and/or authentication information necessary for use an account for transaction processing.)
generate and provide a unique token to the user device; (Ericson [0016] For example, a graphical user interface of a device used to access the application, retrieve and display data for the online merchant or marketplace (e.g., through in a website or a dedicated application), transmit data used to generate the digital shopping cart, and allow the user to utilize the application for processing of the digital shopping cart, including accessing an account to checkout and complete an electronic transaction for the digital shopping cart as well as view additional information. / Ericson [0016] The application may be used to access one or more interfaces and processes of the online merchant or marketplace to accept user input / Ericson [0018]  A token may be issued to the device of the user for their respective account, where the token may include data (which may be encrypted) allowing the service provider to identify the user and their account and authenticate the user. Thus, the token may be transmitted to other entities during transaction processing, which may allow the service provider to identify and authenticate the user's account and engage in transaction processing.)
receive the unique token as part of an authorization request to authorize the first payment transaction; (Ericson [0018] Thus, the token may be transmitted to other entities during transaction processing, which may allow the service provider to identify and authenticate the user's account and engage in transaction processing...A computing device may execute a transaction processing application, which may be configured to send and receive payments to another party, such as another user and/or a merchant, or otherwise engage in transaction processing.  / Ericson [0020] the service provider may utilize code implemented into the first online platform to determine and receive data)
 and upon successfully authorizing the first payment transaction in response to the authorization request; (Ericson  [0060]  In other embodiments, other data may be provided for transaction processing, including financial information and/or authentication information necessary for use an account for transaction processing. / Ericson [0036] one or more processes to execute software modules and associated devices of communication device 110 to initiate, engage in, ...and/or complete one or more processes with first online platform 120 and/or second online platform 130 including...processing of electronic transactions over a network for one or more items in a digital shopping cart generated using a merchant or marketplace application provided by first online platform 120 or second online platform 130. / Ericson [0037] Therefore, user input during processing of a digital shopping cart with first online platform 120 and/or second online platform 130 may correspond to a request to process the digital shopping cart and complete the process (e.g., by providing further input and/or processing the cart) / Ericson [0038]  and complete a transaction to purchase the items in the digital shopping cart with first online platform)
identify one or more first transaction parameters identifying a merchant  associated with the first payment transaction;
 (Ericson [Claim1] receiving first checkout data generated with a first platform using an account, wherein the first checkout data comprises first item data for a first item available on the first platform
Ericson [0042] Such information may be stored with transaction processor server 140 for use with an online digital wallet and/or account for the user, which may be utilized for transaction processing with another entity, such as a merchant associated with first online platform 120. 
Ericson [0054] first online platform 120, which may store various applications and data and be utilized during execution of various modules of first online platform 120. Thus, database 126 may include, for example, identifiers such as operating system registry entries, cookies associated with first platform application 122 and/or other applications 124, identifiers associated with hardware of first online platform 120, or other appropriate identifiers, such as identifiers used for payment/user/device authentication or identification.
Ericson [0077] link to their respective digital wallets and/or payment accounts through an account, user, merchant, and/or device identifier.)
and automatically bind and store the generated unique token with the identified merchant. (Ericson [0018] A token may be issued to the device of the user for their respective account, where the token may include data (which may be encrypted) allowing the service provider to identify the user and their account and authenticate the user. Thus, the token may be transmitted to other entities during transaction processing, which may allow the service provider to identify and authenticate the user's account and engage in transaction processing. / Ericson [0040] through accessing a digital wallet or account of a user with transaction processor server 140 through entry of authentication credentials and/or by providing a data token that allows for processing using the account. / Ericson [0060] Transaction processor server 150 may process the transaction with the provided token, which may include incentives provided by transaction processor server 140 for completing an abandoned digital shopping cart.; Examiner notes the token is bound with a customer identifier associated with the transaction and/or an incentive associated with a retailer / Ericson [0016] The digital shopping cart may therefore be created by a user through user input, and may be generated through use of an account or other identifier for the user, device, and/or application. / Ericson [0025] a user or device identifier used to correlate the data may also be used. The service provider may the utilize the data format, user interface, and/or platform processes data to determine output that may cause data for the previously abandoned cart, such as the items, prices, discounts, item information, total, tax, shipping information, and/or other shopping cart data to be displayed with similar shopping cart data / Ericson [0077] link to their respective digital wallets and/or payment accounts through an account, user, merchant, and/or device identifier.)
Ericson does not teach compare a webpage identifier of the webpage with a predetermined list of webpages stored in a database; determine, based on the comparison, whether the webpage identifier is associated with at least one webpage from the list of webpages;	in response to a determination that the webpage identifier is not associated with at least one webpage from the list of webpages;   the unique token being configured to be input by the user as a payment credential at a payment interface of the webpage at the user device for completing a transaction; receive a second authorization request to authorize a second payment transaction using the unique token input at a second merchant payment gateway, the second authorization request comprisinq the unique token; identify, based on the received second authorization request, one or more second transaction parameters that identify a merchant associated with the second payment transaction; compare the identified one or more second transaction parameters with the one or more first transaction parameters; and authorize the second payment transaction based on a result of the comparison indicating a match between the merchant identified by the one or more first transaction parameters and the merchant identified by the one or more second transaction parameters.
Ahmad teaches,
compare a webpage identifier of the webpage with a predetermined list of webpages stored in a database; determine, based on the comparison, whether the webpage identifier is associated with at least one webpage from the list of webpages;
(Ahmad [Col 8, Lines 37-39] querying module 108 may query a reputation database that includes and whitelist of known good applications, web pages, and/or payment pages.
Ahmad [Col 2, Lines 21-25] include (1) a detection module, stored in memory, that detects, within an Internet browser, a payment page to purchase an application, (2) a determination module, stored in memory, that determines a source of origin of the payment page 
Ahmad [Col 9, Lines 11-13] For example, the reputation database may rate an application's trustworthiness on a score from zero to one hundred. 
Ahmad [Col 3, Lines 40-43]  by determining the trustworthiness of the source of an application payment page, and thus the trustworthiness of the payment page itself)
	in response to a determination that the webpage identifier is not associated with at least one webpage from the list of webpages;     
(Ahmad [Col 7, Lines 4-6] In some embodiments, detection module 104 may include and/or have access to a list of known payment pages and/or cart software.
Ahmad [Col 8, Lines 37-39] querying module 108 may query a reputation database that includes and whitelist of known good applications, web pages, and/or payment pages.
Ahmad [Col 6, Lines 34-36] ...if the preferred database does not have information on the source of origin.
Ahmad [Col 2, Lines 26-36] a querying module, stored in memory, that queries a reputation database to determine a reputation of the source of origin of the payment page...a receiving module, stored in memory, that receives a response from the reputation database indicating that the source of origin of the payment page is untrustworthy, (5) a warning module, stored in memory, that, in response to receiving the response that indicates that the source of origin of the payment page is untrustworthy, warns a user of the Internet browser that the source of origin of the payment page is untrustworthy)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson to incorporate the untrustworthy application monitoring teachings of Ahmad    “for warning users about untrustworthy application payment pages.” (Ahmad [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. untrustworthy application monitoring) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. “improved systems and methods for warning users about untrustworthy application payment pages” Ahmad [Col 1, Lines 33-34])
Ahmad does not teach the unique token being configured to be input by the user as a payment credential at the merchant payment qatewav via the user device for completing a transaction; receive a second authorization request to authorize a second payment transaction using the unique token input at a second merchant payment gateway, the second authorization request comprisinq the unique token; identify, based on the received second authorization request, one or more second transaction parameters that identify a merchant associated with the second payment transaction; compare the identified one or more second transaction parameters with the one or more first transaction parameters; and authorize the second payment transaction based on a result of the comparison indicating a match between the merchant identified by the one or more first transaction parameters and the merchant identified by the one or more second transaction parameters.
Cincotta teaches,
the unique token being configured to be input by the user as a payment credential at the merchant payment qatewav via the user device for completing a transaction. 
(Cincotta [0114]  a loyalty VIP reward system will help both EOS system 10 and the e-merchant with customer retention....reusable codes (to be set with pre-determined expiration dates) will be encouraged.
Cincotta [0116] If/when the e-merchant provides a unique user VIP coupon code
Cincotta [0009] by use of a coupon or other sales incentive which typically may be accomplished by entering a number often called a promotion code.
Cincotta [0042]  Shopping cart 42 could also include an indication of the savings from the list total resulting from a particular promotional code.
Cincotta [0051]  an EOS website, such as website 18. The plug-in may permit computer 20 to obtain a copy of some of all of the transaction(s) between shopper 12 and one or more merchants 
Cincotta [0084] so that the transaction can be completed immediately.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional codes teachings of Flintcroft so that “promotional codes may also be made accessible to shoppers.” (Cincotta [0019]).        The modification would have been obvious, because it is merely applying a known technique (i.e. promotional codes) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. “various ways to reduce the cost of goods purchased, by for example, being made aware of various sales incentives such as price and/or shipping discounts and various other promotional codes” Cincotta [0037])
Cincotta does not teach receive a second authorization request to authorize a second payment transaction using the unique token input at a second merchant payment gateway, the second authorization request comprisinq the unique token; identify, based on the received second authorization request, one or more second transaction parameters that identify a merchant associated with the second payment transaction; compare the identified one or more second transaction parameters with the one or more first transaction parameters; and authorize the second payment transaction based on a result of the comparison indicating a match between the merchant identified by the one or more first transaction parameters and the merchant identified by the one or more second transaction parameters.
D'Agostino teaches,
receive a second authorization request
(D'Agostino [0017]  the use of the singular includes the plural unless specifically stated otherwise. 
D'Agostino [0066] to request a pre-authorization of the expected data exchanges
D'Agostino [0045] Additionally, or alternatively, contextual transaction system 130 may receive portions of the information in response to a programmatically generated and transmitted request (e.g., as a “pull” operation).)
 to authorize a second payment transaction using the unique token input at a second merchant payment gateway, 
(D'Agostino [0001]  processes that authorize initiated exchanges of data in real-time based on dynamically generated tokenized data
D'Agostino [0025] protocols, or another hash value, code, or cryptogram capable of uniquely identifying client device 
D'Agostino [0036]  POS terminals, and in additional aspects, terminal device 122 may correspond to one or more application program modules executed by a computer system maintained by merchant 121, one or more computing systems operating within environment 100, one or more client devices operating within environment 100, such as client device 102)
the second authorization request comprising the unique token; identify, based on the received second authorization request, one or more second transaction parameters that identify a merchant associated with the second payment transaction;
(D'Agostino  [0024] application data 110 may include one or more unique identifiers of payment application
D'Agostino [0049]  merchant data 144 that identifies one or more merchants and other counterparties to initiated data exchanges (e.g., a merchant identifier, geographic position, etc.)
D'Agostino [0044]  The data records of transaction database 136 may also include values of transaction parameters that characterize each of the prior purchase transactions, such as, but not limited to, a transaction date or time, a transaction value, or an identifier of a product or service, e.g., an assigned Universal Product Code (UPC).
D'Agostino [0017]  the use of the singular includes the plural unless specifically stated otherwise. 
D'Agostino [0066] to request a pre-authorization of the expected data exchanges
D'Agostino [0045] Additionally, or alternatively, contextual transaction system 130 may receive portions of the information in response to a programmatically generated and transmitted request (e.g., as a “pull” operation).)
compare the identified one or more second transaction parameters with the one or more first transaction parameters; and authorize the second payment transaction based on a result of the comparison indicating a match between the merchant identified by the one or more first transaction parameters and the merchant identified by the one or more second transaction parameters.
(D'Agostino [0049]  merchant data 144 that identifies one or more merchants and other counterparties to initiated data exchanges (e.g., a merchant identifier, geographic position, etc.)
D'Agostino [0044]  The data records of transaction database 136 may also include values of transaction parameters that characterize each of the prior purchase transactions, such as, but not limited to, a transaction date or time, a transaction value, or an identifier of a product or service, e.g., an assigned Universal Product Code (UPC).
D'Agostino [0176] a comparison of the one or more authentication credentials with portions of authentication data stored locally within one or more tangible, non-transitory memories)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional code teachings of Cincotta to incorporate the token authorization teachings of D'Agostino  to “authorize initiated exchanges of data in real-time based on dynamically generated tokenized data.” (D'Agostino [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. token authorization) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. reduce fraudulent activity)

Regarding Claim 2, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 1 as described earlier.
Ericson, Ahmad, Cincotta, and D’Agostino  do not teach wherein the unique token is a unique virtual number utilized at the merchant payment gateway instead of a payment card number.
D'Agostino teaches,
wherein the unique token is a unique virtual number utilized at the merchant payment gateway instead of a payment card number. (D'Agostino [0054] By way of example, the initiated data exchange may facilitate a purchase of a good or service offered for sale by merchant 121, and the specified data type may correspond to a payment instrument, such as a Visa™ credit card held by user 101 and available to fund the initiated purchase transaction. Further, in some examples, information identifying the available payment instrument, e.g., as provided to terminal device 122 by client device 102, may include tokenized payment data that replaces all or a portion of the sensitive account data associated with the payment instrument with a non-sensitive equivalent, e.g., a digital token or cryptogram, having no extrinsic or exploitable meaning or value to a third party. / D'Agostino [0018] an issuer system 140, a payment network system 150; Examiner notes the issuer system and/or payment network system may serve as the payment gateway / D'Agostino [0139] For example, data records 412 may specify, among other things, data identifying the Visa™ credit card account (e.g., actual or tokenized account data, such as an account number, expiration date, verification code, etc.) / D'Agostino [0148]  a secure element hash value, a multi-use digital token consistent with a host card emulation (HCE) protocol, or another hash value, code, or cryptogram capable of uniquely identifying client device 102 in accordance with an appropriate payment protocol, such as an EMV payment protocol.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional code teachings of Cincotta to incorporate the token authorization teachings of D'Agostino  to “authorize initiated exchanges of data in real-time based on dynamically generated tokenized data.” (D'Agostino [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. token authorization) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. reduce fraudulent activity)
Regarding Claim 3, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 1 as described earlier.
Ericson teaches,
wherein the one or more first transaction parameters comprise at least one of the webpage identifier of the webpage, a merchant category code associated with the first merchant, a name of the first merchant, a masked name of the first merchant, or a merchant identifier of the first merchant. (Ericson [0021] such as code for a specific website  / Ericson [0077] transaction processor server 140 includes database 146. As previously discussed, the user and/or the merchant may establish one or more digital wallets and/or accounts with transaction processor server 140. Digital wallets and/or accounts in database 146 may include user information, such as name, address, birthdate, payment instruments/funding sources, additional user financial information, user preferences, and/or other desired user data. Users may link to their respective digital wallets and/or payment accounts through an account, user, merchant, and/or device identifier. Thus, when an identifier is transmitted to transaction processor server 140, e.g., from communication device 110, one or more digital wallets and/or payment accounts belonging to the users may be found.; Examiner notes that a digital wallet utilized by a transaction processor server in a transaction may incorporate a merchant identifier) 
Regarding Claim 4, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 1 as described earlier.
Ericson teaches,
identify an initiation of the second payment transaction at the…merchant payment gateway based on the monitoring;
 (Ericson [0063]  identifiers associated with hardware of second online platform 130, or other appropriate identifiers, such as identifiers used for payment/user/device authentication or identification.
Ericson [0070]  another identifier used during the current cart interaction to retrieve data for one or more previously abandoned digital shopping carts with first online platform 120 and/or second online platform 130 associated with the identifier. 
Ericson [0077]  Thus, when an identifier is transmitted to transaction processor server 140, e.g., from communication device 110, one or more digital wallets and/or payment accounts belonging to the users may be found. 
Ericson [0036] Device application 112 may correspond to one or more processes to execute software modules and associated devices of communication device 110 to initiate, engage in, abandon, and/or complete one or more processes with first online platform 120 and/or second online platform 130 including generation, abandonment and/or processing of electronic transactions over a network for one or more items in a digital shopping cart generated using a merchant or marketplace application provided by first online platform 120 or second online platform 130.
Ericson [0014] a payment provider or transaction processor service may offer online electronic transaction processing services that provide transfers, payment services, and other type of financial services including payment account establishment and/or management.)
Ericson does not teach teach second merchant payment gateway
D'Agostino teaches,
second merchant payment gateway
(D'Agostino [0036]  POS terminals, and in additional aspects, terminal device 122 may correspond to one or more application program modules executed by a computer system maintained by merchant 121, one or more computing systems operating within environment 100, one or more client devices operating within environment 100, such as client device 102)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional code teachings of Cincotta to incorporate the token authorization teachings of D'Agostino  to “authorize initiated exchanges of data in real-time based on dynamically generated tokenized data.” (D'Agostino [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. token authorization) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. reduce fraudulent activity)

Regarding Claim 6, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 4 as described earlier.
Ericson, Ahmad, Cincotta, and D’Agostino do not teach to decline authorizing of the second payment transaction when based on the comparison indicating  that at least one of the one or more second transaction parameters does not match with the one or more first transaction parameters.
D'Agostino teaches,
 decline authorizing of the second payment transaction when based on the comparison indicating  that at least one of the one or more second transaction parameters does not match with the one or more first transaction parameters. (D'Agostino [0229] For example, if triggering module 814 were to determine that the now-authorized purchase transaction differs from, or is inconsistent with, the parent data exchange characterized by parent transaction data 802, contextual transaction system 130 may decline to request a pre-authorization of either of the first or second supplemental data exchanges linked to the parent data exchange characterized by parent transaction data 802.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional code teachings of Cincotta to incorporate the token authorization teachings of D'Agostino  to “authorize initiated exchanges of data in real-time based on dynamically generated tokenized data.” (D'Agostino [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. token authorization) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. reduce fraudulent activity)
Claim 8 is rejected on the same basis as Claim 1.
Claim 9 is rejected on the same basis as Claim 2.
Claim 10 is rejected on the same basis as Claim 3.
Claim 11 is rejected on the same basis as Claim 4.
Claim 13 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 1.
Claim 16 is rejected on the same basis as Claim 2.
Claim 17 is rejected on the same basis as Claim 3.
Claim 18 is rejected on the same basis as Claim 4.
Claim 20 is rejected on the same basis as Claim 6.
Regarding Claim 21, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 4 as described earlier.
Ericson teaches,
wherein the one or more processors are further configured to execute
(Ericson [0033] may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein. For example, such instructions may be stored in one or more computer readable media such as memories or data storage devices internal and/or external to various components of system 100, and/or accessible over network 160.)
to initiate the second transaction.
(Ericson [0100]  and the second transaction may be with the second merchant platform
Ericson [0036] Device application 112 may correspond to one or more processes to execute software modules and associated devices of communication device 110 to initiate, engage in, abandon, and/or complete one or more processes with first online platform 120 and/or second online platform 130 including generation, abandonment and/or processing of electronic transactions over a network for one or more items in a digital shopping cart generated using a merchant or marketplace application provided by first online platform 120 or second online platform 130.)
Ericson does not teach instructions to prompt the user to input the unique token at the merchant payment gateway
Cincotta teaches,
instructions to prompt the user to input the unique token at the merchant payment gateway
(Cincotta [0114]  a loyalty VIP reward system will help both EOS system 10 and the e-merchant with customer retention....reusable codes (to be set with pre-determined expiration dates) will be encouraged.
Cincotta [0116] If/when the e-merchant provides a unique user VIP coupon code
Cincotta [0009] by use of a coupon or other sales incentive which typically may be accomplished by entering a number often called a promotion code.
Cincotta [0042]  Shopping cart 42 could also include an indication of the savings from the list total resulting from a particular promotional code.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional codes teachings of Flintcroft so that “promotional codes may also be made accessible to shoppers.” (Cincotta [0019]).        The modification would have been obvious, because it is merely applying a known technique (i.e. promotional codes) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. “various ways to reduce the cost of goods purchased, by for example, being made aware of various sales incentives such as price and/or shipping discounts and various other promotional codes” Cincotta [0037])
Claim 22 is rejected on the same basis as Claim 21.
Claim 23 is rejected on the same basis as Claim 21.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson, Ahmad, Cincotta, and D’Agostino in view of Mascavage (“PAYMENT SYSTEM CLEARING FOR TRANSACTIONS”, U.S. Patent Number: 7827101 B2).

Regarding Claim 7, 
Ericson, Ahmad, Cincotta, and D’Agostino teach the system of Claim 1 as described earlier.
Ericson, Ahmad, Cincotta, and D’Agostino do not teach to  generate the unique token associated with the first merchant further based at least on a merchant identifier.
Ahmad teaches,
associated with the webpage identifier when the webpage identifier is associated with at least one webpage from the list of webpages.
(Ahmad [Col 8, Lines 37-39] querying module 108 may query a reputation database that includes and whitelist of known good applications, web pages, and/or payment pages.
Ahmad [Col 2, Lines 21-25] include (1) a detection module, stored in memory, that detects, within an Internet browser, a payment page to purchase an application, (2) a determination module, stored in memory, that determines a source of origin of the payment page 
Ahmad [Col 9, Lines 11-13] For example, the reputation database may rate an application's trustworthiness on a score from zero to one hundred. 
Ahmad [Col 3, Lines 40-43]  by determining the trustworthiness of the source of an application payment page, and thus the trustworthiness of the payment page itself)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson to incorporate the untrustworthy application monitoring teachings of Ahmad    “for warning users about untrustworthy application payment pages.” (Ahmad [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. untrustworthy application monitoring) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. “improved systems and methods for warning users about untrustworthy application payment pages” Ahmad [Col 1, Lines 33-34])
Ahmad does not teach to generate the unique token associated with the first merchant further based at least on a merchant identifier.
Mascavage teaches,
to  generate the unique token associated with the first merchant further based at least on a merchant identifier. (Mascavage [Claim 1] generating a token using the processor of the payment enabler, wherein the token comprises an electronic data file having a user identifier that identifies the payor but does not include the account number, and a merchant identifier that identifies the merchant; / Mascavage [Col 12, Lines 32-47]  the header identifies the file as a token and could include revision information for the token so that the payment enabler 170 could properly decode the token. The payment enabler 170 creates the signature when producing the token... The signature is used to verify the integrity of the header 904 and body 908....The body includes a merchant identifier (MID) 916, a customer identifier (CID) 920, a payment identifier (PID) 924, an optional user identifier (UID) 928, and limit rules 932.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-platform tracking and payment system of Ericson and the untrustworthy application monitoring teachings of Ahmad to incorporate the promotional code teachings of Cincotta to incorporate the payment clearing teachings of Mascavage for “paying a merchant using a payment system...(where) a token is generated that correlates to the account information” (Mascavage [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. token correlation) to a known concept (i.e. the cross-platform tracking and payment) ready for improvement to yield predictable result (i.e. “money credit not transferred out of the system is stored in a stored value account or a trust account for the benefit of the user … corresponding to that user and interest may or may not be paid on that money credit” Mascavage [Col 8, Lines 32-36])
Claim 14 is rejected on the same basis as Claim 7.
Response to Remarks
Applicant's arguments filed on April 28, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Here, as an initial matter, the Office Action effectively bootstraps almost the entirety of independent claim 1 into the alleged concept of "managing transactions/interactions between buyers, merchants, and/or payment processing entities," short-circuiting the analysis, and artificially forcing both Prong One and Prong Two of the Step 2A inquiry to be met. Office Action, pp. 4-5. This is improper, at least because the Step 2A analysis is required to be "meaningful." See Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016)..."
Examiner responds:
The limitations clearly relate to managing transactions/interactions between buyers, merchants, and/or payment processing entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to bind unique tokens or determine a first payment transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
In Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1330 (Fed. Cir, 2016)….the court explained that   "the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements…. the self-referential table recited in the (that case)…. is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification's disparagement of conventional data structures, combined with language describing the ‘present invention’ as including the features that make up a self-referential table, confirm that our characterization of the ‘invention’ for purposes of the § 101… the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea"
Another means of overcoming an abstract idea includes improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) such as speed, resource efficiency, and/or enhanced security.
However, in the Applicant’s present invention, there is not improvement over current systems. For example, the Applicant’s Specification reads, [023] “user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet, ...or any mobile or wearable device with computing ability”... [025]    “User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.
The Applicant states:
“Example 42 of the PTO's Subject Matter Eligibility Examples for Abstract Ideas ("the Examples") is instructive. Claim 1 of Example 42 relates to a method for transmission of notifications when medical records are updated… While the Examples explain that the exemplary claim recites a method of organizing human activity under Prong One, the Examples also explain that the claim is eligible because the claim as a whole integrates the method into a practical application. In particular, the claim recites a combination of additional elements including "storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users," which constitutes a specific improvement over prior art systems by allowing remote users to share information in real time regardless of the format..”
Examiner responds:
The invention in Example 42 solved a widespread technology problem (non -interoperability of medical provider records information system) by introducing a technological solution (unique data format standardization). The Applicant’s invention merely uses generic computer components and software.
The data conversion in the Applicant’s invention is not converting data format unique to certain machine into a standardized format.  The format of the data remains the same.  
Examiner disagrees that the applicant’s proposed invention parallels that of Example 42 of the Subject Matter Eligibility Examples.  In the example, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. It conducted a meaningful transformation that prior generic systems could not replicate. The applicant’s invention provides no meaningful improvement over well-understood, routine, conventional activity and merely manipulates transaction and tokenization data.  
The Applicant’s remarks read, [Page 7] “Therefore, the claimed systems (and methods) address the problems involved in conventional methods for processing online transactions such as exposure of confidential information to unauthorized parties, which may potentially lead to fraudulent activities.”   The purpose is to solve a business problem not a technology problem. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

The Applicant states:
“At least these elements of amended claim 1 are not well-understood, routine, or conventional. The Office has not proved otherwise.  In the U.S. Patent and Trademark Office Memorandum regarding Berkheimer v. HP, Inc., dated April 19, 2018 ("the Berkheimer Memorandum"), the Office emphasized that, "as set forth in MPEP § 2106.05(d)(1), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." Berkheimer Memorandum, p. 3 (emphasis added). Moreover, in the Berkheimer Memorandum, the Office further instructs that a claim is presumed to recite significantly more unless proven otherwise…. the Office has not provided any evidence as required by the Berkheimer Memorandum for the above-referenced elements.”
Examiner responds:
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The generic computer requirements of the proposed invention is supported by the Applicant’s Specification that reads: “[023] user device 102(1) may be a personal computing device. For example, user device 102(1) may be a smartphone, a laptop or notebook computer, a tablet.... or any mobile or wearable device with computing ability, …. [024]    User device 102(1) includes one or more processors 202 configured to execute software instructions stored in memory, such as a memory 204. Memory 204 may store one or more software programs 206 that when executed by processor 202 perform known Internet-related communication, content display processes, and other interactive processes for customer 114(1). … The disclosed embodiments are not limited to any particular configuration of user device 102(1)....[0025]   User device 102(1) may be configured to store, in memory 204, one or more operating systems that perform known operating system functions when executed by processor 202. By way of example, the operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, Android TM, AppleTM Mac OS operating systems, iOS, Chrome OS, or other types of operating systems. Accordingly, disclosed embodiments may operate and function with computer systems running any type of operating system.”    
 The rejection under 35 USC § 101 remains. 
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The combination of  Ericson, Ahmad, Cincotta, and D’Agostino teaches all elements of the amended claims:
determine, based on the comparison, whether the webpage identifier is associated with at least one webpage from the list of webpages;
(Ahmad [Col 8, Lines 37-39] querying module 108 may query a reputation database that includes and whitelist of known good applications, web pages, and/or payment pages.
Ahmad [Col 2, Lines 21-25] include (1) a detection module, stored in memory, that detects, within an Internet browser, a payment page to purchase an application, (2) a determination module, stored in memory, that determines a source of origin of the payment page 
Ahmad [Col 9, Lines 11-13] For example, the reputation database may rate an application's trustworthiness on a score from zero to one hundred. 
Ahmad [Col 3, Lines 40-43]  by determining the trustworthiness of the source of an application payment page, and thus the trustworthiness of the payment page itself)
	in response to a determination that the webpage identifier is not associated with at least one webpage from the list of webpages;     
(Ahmad [Col 7, Lines 4-6] In some embodiments, detection module 104 may include and/or have access to a list of known payment pages and/or cart software.
Ahmad [Col 8, Lines 37-39] querying module 108 may query a reputation database that includes and whitelist of known good applications, web pages, and/or payment pages.
Ahmad [Col 6, Lines 34-36] ...if the preferred database does not have information on the source of origin.
Ahmad [Col 2, Lines 26-36] a querying module, stored in memory, that queries a reputation database to determine a reputation of the source of origin of the payment page...a receiving module, stored in memory, that receives a response from the reputation database indicating that the source of origin of the payment page is untrustworthy, (5) a warning module, stored in memory, that, in response to receiving the response that indicates that the source of origin of the payment page is untrustworthy, warns a user of the Internet browser that the source of origin of the payment page is untrustworthy)
receive a second authorization request
(D'Agostino [0017]  the use of the singular includes the plural unless specifically stated otherwise. 
D'Agostino [0066] to request a pre-authorization of the expected data exchanges
D'Agostino [0045] Additionally, or alternatively, contextual transaction system 130 may receive portions of the information in response to a programmatically generated and transmitted request (e.g., as a “pull” operation).)
 to authorize a second payment transaction using the unique token input at a second merchant payment gateway, 
(D'Agostino [0001]  processes that authorize initiated exchanges of data in real-time based on dynamically generated tokenized data
D'Agostino [0025] protocols, or another hash value, code, or cryptogram capable of uniquely identifying client device 
D'Agostino [0036]  POS terminals, and in additional aspects, terminal device 122 may correspond to one or more application program modules executed by a computer system maintained by merchant 121, one or more computing systems operating within environment 100, one or more client devices operating within environment 100, such as client device 102)
the second authorization request comprising the unique token; identify, based on the received second authorization request, one or more second transaction parameters that identify a merchant associated with the second payment transaction;
(D'Agostino  [0024] application data 110 may include one or more unique identifiers of payment application
D'Agostino [0049]  merchant data 144 that identifies one or more merchants and other counterparties to initiated data exchanges (e.g., a merchant identifier, geographic position, etc.)
D'Agostino [0044]  The data records of transaction database 136 may also include values of transaction parameters that characterize each of the prior purchase transactions, such as, but not limited to, a transaction date or time, a transaction value, or an identifier of a product or service, e.g., an assigned Universal Product Code (UPC).
D'Agostino [0017]  the use of the singular includes the plural unless specifically stated otherwise. 
D'Agostino [0066] to request a pre-authorization of the expected data exchanges
D'Agostino [0045] Additionally, or alternatively, contextual transaction system 130 may receive portions of the information in response to a programmatically generated and transmitted request (e.g., as a “pull” operation).)
the merchant identified by the one or more first transaction parameters and the merchant identified by the one or more second transaction parameters.
(D'Agostino [0049]  merchant data 144 that identifies one or more merchants and other counterparties to initiated data exchanges (e.g., a merchant identifier, geographic position, etc.)
D'Agostino [0044]  The data records of transaction database 136 may also include values of transaction parameters that characterize each of the prior purchase transactions, such as, but not limited to, a transaction date or time, a transaction value, or an identifier of a product or service, e.g., an assigned Universal Product Code (UPC).
D'Agostino [0176] a comparison of the one or more authentication credentials with portions of authentication data stored locally within one or more tangible, non-transitory memories)
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied

































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flitcroft (“CREDIT CARD SYSTEM AND METHOD”, U.S. Publication Number: 20090134217A1) proposes providing additional limited use credit card numbers and/or cards. These numbers and/or cards can be used for a single or limited use transaction, thereby reducing the potential for fraudulent reuse of these numbers and/or cards.
Hirasawa (“PAYMENT SYSTEM AND PAYMENT METHOD”, U.S. Publication Number: 2019/0102771A1 ) proposes a configuration that can prevent a purchaser, when purchasing an article, from selecting a payment method which is not available to the purchaser at the time of receiving the article.
Gomes (“PROCESSING A TRANSACTION USING ELECTRONIC TOKENS”, U.S. Publication Number: 2018/0018660 A1) proposes a method for binding a user's information to a user's account with a payment service provider includes receiving a request to pay for a transaction using the user's account with the payment service provider.
McCarter (“DYNAMIC AUTHORIZATION OF PRE-STAGED DATA EXCHANGES BASED ON CONTEXTUAL DATA”, U.S. Publication Number 2019/0312883 A1) that  dynamically authorize pre-stages data exchanges based on contextual data. For example, an apparatus may receive first data characterizing an initiation of a first exchange of data between a client device and a terminal device. Based on the first data, the apparatus may obtain second data that characterizes an expected initiation of a second exchange of data during a corresponding temporal interval, which may be specified relative to an initiation time of the first data exchange.
Sharp (“SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF”, U.S. Publication Number 2016/0012465 A1) for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697